DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, in the reply filed on February 14, 2022 is acknowledged.  
It is noted that in the restriction requirement on December 14, 2021 Examiner inadvertently included claims 4 and 5 in Group I, wherein claims 4 and 5 should have been included in Group II. Claims 4 and 5 depend from claim 2 of Group II and claims 4 and 5 are drawn to ISVD of SEQ ID NO: 60. Present claims 9 and 10, which depend from claim 1 already recite SEQ ID NO: 60. Claims 4 and 5 are thus withdrawn, together with nonelected claims 2-3, 17-21 and 23-28. 
Claims 1, 6-16, and 22 are under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21, 2021 and July 15, 2021 have been considered by the examiner.
Claim Objection
Claim 21 is objected to for depending from withdrawn claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to A CTLA4 binder comprising an immunoglobulin single variable domain (ISVD) that binds to human CTLA4 at one or more of the following residues: VRVTVL (amino acids 33 — 38 of SEQ ID NO: 110); ADSQVTEVC (amino acids 41-49 of SEQ ID NO: 110); and CKVELMYPPPYYLG (amino acids 93-106 of SEQ ID NO: 110); wherein the ISVD comprises a mutation at residues 11 and 89 wherein said residue numbers are Kabat residue numbers.
Claims are rejected for lack of written description support because the claimed immunoglobulin single variable domain (ISVD) is defined solely by one epitope, within the CTLA4, to which the immunoglobulin should bind. Additionally, the claims require mutations within the ISVD which are known to alter or abrogate the antibody and antigen binding. 
The claims are rejected because they lack structure and function correlation in that the claims require a function of the ISVD to bind to CTLA4 without providing the critical structure that is required to perform the claimed function. The critical structure of an antibody that provides the function of binding to antigen is a full antigen binding region in form of 3 CDRs for 
Sotoudeh et al. (ijbms, 2021, p. 1264-1271) teaches single chain antibody binding CTLA4 and discusses factors determining antigen antibody binding.
The present claims lack the recitation of such structure and are therefore rejected for lack of written description support. 

Claims 1, 6-16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunoglobulin single variable domain (ISVD) that binds to human CTLA4 comprising an amino acid sequence of SEQ ID NO: 60, 62 or 64 or CDRs of SEQ ID NO: 4, 5 and 6, does not reasonably provide enablement for broadly recited ISVD that binds to one of the epitopes present within CTLA4: VRVTVL, ADSQVTEVC or CKVELMYPPPYYLG.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 1 is drawn to A CTLA4 binder comprising an immunoglobulin single variable domain (ISVD) that binds to human CTLA4 at one or more of the following residues: VRVTVL (amino acids 33 — 38 of SEQ ID NO: 110); ADSQVTEVC (amino acids 41-49 of SEQ ID NO: 110); and CKVELMYPPPYYLG (amino acids 93-106 of SEQ ID NO: 110); wherein the ISVD comprises a mutation at residues 11 and 89 wherein said residue numbers are Kabat residue numbers.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to A CTLA4 binder comprising an immunoglobulin single variable domain (ISVD) that binds to human CTLA4 at one or more of the following residues: VRVTVL (amino acids 33-38 of SEQ ID NO: 110); ADSQVTEVC (amino acids 41-49 of SEQ ID NO: 110); and CKVELMYPPPYYLG (amino acids 93-106 of SEQ ID NO: 110); wherein the ISVD comprises a mutation at residues 11 and 89 wherein said residue numbers are Kabat residue numbers.
Claims are rejected because it is not clear what SEQ ID NO: Applicant refers to by reciting “a mutation at residues 11 and 89 wherein said residue numbers are Kabat residue numbers”. Examiner cannot perform a meaningful search for the recited mutations because Examiner does not know what specific SEQ ID NOs the mutations are made in. 
Additionally, Applicant in order for Examiner to search the recited VRVTVL, ADSQVTEVC and CKVELMYPPPYYLG, Applicant should recite their specific SEQ ID NO: 
Correction and/or clarification is required. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648